Citation Nr: 1103326	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09- 05 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical spine 
disability.  

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar spine 
disability.  

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left hip 
disability.  

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right hip 
disability.  

6.  Entitlement to service connection for a cervical spine 
disability.  

7.  Entitlement to service connection for a lumbar spine 
disability.  

8.  Entitlement to service connection for a left hip disability.  

9.  Entitlement to service connection for a right hip disability.  

10.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran's Form DD 214 reflects that he served on active duty 
from July 1970 to September 1971.  He has indicated that he was 
discharged in July 1971.  
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Veteran presented testimony in a Travel 
Board hearing before the undersigned Veterans Law Judge.  A copy 
of the transcript has been associated with the claims folder. 

The issues of service connection for a lumbar spine disability, a 
left hip disability, and a right hip disability; and a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the 
Veteran requested that his appeal for a compensable evaluation 
for bilateral hearing loss be withdrawn.

2.  In a June 2000 rating decision, the RO declined to reopen the 
claims of entitlement to service connection for cervical spine, 
lumbar spine, and bilateral hip disabilities; the Veteran did not 
appeal this determination within one year of being notified.

3.  Evidence received since the June 2000 rating decision raises 
a reasonable possibility of substantiating the claims of 
entitlement to service connection for cervical spine, lumbar 
spine, and hip disabilities. 

4.  Cervical spine disk degeneration is related to service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for a 
compensable evaluation for bilateral hearing loss have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).


 2.  The June 2000 RO decision that declined to reopen the claims 
of entitlement to service connection for cervical spine, lumbar 
spine, and bilateral hip disabilities is final.  38 U.S.C.A. § 
7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

3.  New and material evidence has been received sufficient to 
reopen the claims of service connection for cervical spine, 
lumbar spine, and bilateral hip disabilities.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).

4.  Cervical spine disk degeneration was incurred in service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

A substantive appeal may be withdrawn on the record or in writing 
at any time before the Board promulgates a decision.  38 C.F.R. § 
20.202 (2010).  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. 
§ 20.204 (2010).

At his October 2010 hearing before the undersigned Veterans Law 
Judge, the Veteran and his representative indicated that the 
Veteran was withdrawing his appeal of the denial of a compensable 
evaluation for bilateral hearing loss.  This withdrawal was on 
the record of the hearing.  

Because the Veteran has clearly indicated his wish to withdrawal 
the appeal as to the claim for a compensable evaluation for 
bilateral hearing loss, there remain no allegations of errors of 
fact or law for appellate consideration.  See 38 C.F.R. 
§ 20.204 (2010).  Under 38 U.S.C.A. § 7105 (West 2002), the Board 
may dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  Accordingly, 
the Board does not have jurisdiction to review this appeal and it 
is therefore dismissed.
Claims to Reopen

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board from 
adjudicating the Veteran's claims.  This is so because the Board 
is taking action favorable to the Veteran on the issues in 
appellate status and a decision at this point poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran essentially contends that he has cervical, lumbar, 
and bilateral hip disabilities related to service.  He 
specifically asserts that he injured his cervical and lumbar 
spine in the same in-service incident in which he injured his 
service-connected thoracic spine.   He argues that his bilateral 
hip disability is secondary to his spine disabilities. 

In the June 2007 rating decision, the RO determined that new and 
material evidence sufficient to reopen the previously denied 
claims for service connection for has cervical, lumbar, and 
bilateral hip disabilities had been received.  The RO reopened 
the previously denied claims but denied the underlying de novo 
issues of entitlement to service connection for cervical, lumbar, 
and bilateral hip disabilities.  

Although the RO has reopened the previously denied claims for 
service connection for has cervical, lumbar, and bilateral hip 
disabilities, the Board is required to address these particular 
issues (e.g., the new and material claim) in the first instance.  
The Board has the jurisdiction to address a new and material 
issue and to reach the underlying de novo claim.  If the Board 
determines that new and material evidence has not been received, 
the adjudication of the particular claim ends, and further 
analysis is neither required nor permitted.  Any decision that 
the RO may have made with regard to a new and material claim is 
irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. 
Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes 
make clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim was 
appealed to the Board).  Thus, despite the fact that in the 
present case the RO has already determined that new and material 
evidence sufficient to reopen the Veteran's previously denied 
claims for service connection for has cervical, lumbar, and 
bilateral hip disabilities has been received, the Board will 
proceed, in the following decision, to adjudicate these new and 
material issues in the first instance.

Initially, in a decision dated in June 1977, the RO denied the 
Veteran's claim of service connection for a lumbar spine 
disability.  In an August 1987 rating decision, the RO denied the 
Veteran's claim of service connection for a hip disability.  In a 
February 1997 rating decision, the RO denied the Veteran's claim 
for service connection for a cervical spine disability, and 
declined to reopen the claim for service connection for a lumbar 
spine disability.  In a June 2000 rating decision, the RO 
declined to reopen claims for service connection for cervical 
spine, lumbar spine, and bilateral hip disabilities.  The Veteran 
did not perfect appeals as to any of these decisions.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. § 
7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  
Thus, the June 2000 decision became final because the Veteran did 
not perfect an appeal of that denial.

The claims of entitlement to service connection for cervical 
spine, lumbar spine, and bilateral hip disabilities may be 
reopened if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The Veteran filed this application to reopen his claims in July 
2006.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The pertinent evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment records 
showing numerous records related to the spine to include a fall 
from a telephone poll.  Additionally, VA treatment records and VA 
examination reports showed various diagnoses related to the 
cervical, lumbar, and hip were also of record.  

In denying the Veteran's service connection claim for a lumbar 
spine disability in June 1977, the RO found that there was no 
evidence of a relationship between the current lumbar spine 
disability and the Veteran's service-connected thoracic spine 
disability.  In August 1987, the RO denied service connection for 
a hip disability finding that it was not attributable to the 
Veteran's service-connected thoracic spine disability.  In a 
February 1997 rating decision, the RO denied service connection 
for a cervical spine disability because a disability was not 
noted in service nor was arthritis noted within a year of service 
discharge.  The RO also declined to reopen the claim for a lumbar 
spine disability finding that no new and material evidence had 
been received.  In the June 2000 rating decision, the RO declined 
to reopen the claims for service connection for cervical, lumbar, 
and hip disabilities.  It determined that there was no new and 
material evidence demonstrating that such disabilities were 
related to service.  

The Board notes that the Veteran's claims have been adjudicated 
on various theories of entitlements over the years (direct versus 
secondary service connection).  The Board observes that separate 
theories in support of a claim for a particular benefit are not 
equivalent to separate claims and a final denial on one theory is 
a final denial on all theories.  As such, new and material 
evidence is necessary to reopen a claim for the same benefit 
asserted under a different theory. Robinson v. Mansfield, 21 Vet 
App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); 
Bingham v. Principi, 18 Vet. App. 470 (2004).

To reopen the claims, the new evidence must show that the Veteran 
currently has cervical spine, lumbar spine, and bilateral hip 
disabilities related to service or to a service-connected 
disability. 

Pertinent evidence received since the last final decision for the 
claims of service connection includes a September 2006 VA 
examination report.  The examiner indicated that he reviewed the 
claims folder, and following X-rays, diagnosed the Veteran with 
cervical spine disk degeneration and severe disk degeneration of 
the lumbar spine.  The examiner noted hip pains as referred 
discomfort from the back plus muscular strain, and indicated that 
X-rays looked okay for the pelvis and hip joints.  In noting the 
Veteran's contention that he has had neck pain since service, the 
examiner opined that the neck problems were a continuation of the 
problems in service and thus it was more likely than not that the 
neck symptoms were related to service.  As to the hip, the 
examiner noted that symptoms did not start until 20 to 30 years 
ago but that such symptoms were related to the back as it 
represented referred pain from the back.  He opined that it was 
more likely than not the current hip symptoms were related to 
service by way of the back problems.   

Therefore, based on the September 2006 VA examination report, the 
Board finds that the evidence received since the June 2000 rating 
decision is both new and material evidence as it was not 
previously of record and it raises a reasonable possibility of 
substantiating the claims of service connection for cervical 
spine, lumbar spine, and bilateral hip disabilities.  Thus, the 
claims are reopened.  

Service Connection for Cervical Spine Disability

Having reopened the claim, the Board now turns to the merits of 
the claim for a cervical spine disability (the claims for a 
lumbar spine disability and bilateral hip disability are 
addressed in the remand portion of this decision).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  38 C.F.R. § 3.303(b) (2010).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310 (2010); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

As to Hickson element (1), current disability, as noted above, 
the Veteran has been diagnosed with cervical spine disk 
degeneration.

Moving to Hickson element (2), in-service incurrence of disease 
or injury, the Board will address disease and injury in turn.

With respect to in-service disease, the Veteran's service 
treatment records are pertinently negative for any diagnosis of a 
cervical spine disability during service. Moreover, there is no 
indication that cervical spine arthritis manifested within the 
one year presumptive period after service found in 38 C.F.R. § 
3.309(a) (2010).  Therefore, in-service disease as not been 
demonstrated.  

Turning to in-service injury, the Board notes the Veteran's 
contention that he has had cervical spine problems since service.  
The Board notes that the Veteran is competent to give evidence 
about what he experienced and cervical spine pain is subject to 
lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, 
Hickson element (2) as to a cervical spine disability is 
therefore satisfied.

With respect to crucial Hickson element (3), nexus, the question 
presented, i.e., the relationship, if any, between the Veteran's 
current disability and his military service, is essentially 
medical in nature.  The Board is prohibited from exercising its 
own independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As noted above, the September 2006 VA examiner reviewed the 
claims folder and took into account the Veteran's contentions in 
rendering his opinion.  In noting the Veteran's contention that 
he has had neck pain since service, the examiner opined that the 
neck problems were a continuation of the problems in service and 
thus it was more likely than not that the neck symptoms were 
related to service. Additionally, the Board notes that both the 
Veteran is competent to provide testimony concerning factual 
matters of which he has firsthand knowledge.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  The Board further finds that his 
statements are credible as they are consistent with the record of 
evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").  
Hickson element (3) is met.  Accordingly, service connection is 
warranted for a cervical spine disk degeneration. 


ORDER

The appeal as to entitlement to a compensable evaluation for 
bilateral hearing loss is dismissed.

New and material evidence to reopen the claim of service 
connection for a cervical spine disability has been received.

New and material evidence to reopen the claim of service 
connection for a lumbar spine disability has been received; to 
this limited extent, the appeal is granted.

New and material evidence to reopen the claim of service 
connection for a right hip  disability has been received; to this 
limited extent, the appeal is granted.

New and material evidence to reopen the claim of service 
connection for a left hip disability has been received; to this 
limited extent, the appeal is granted.

Service connection for a cervical spine disability is granted. 


REMAND

A June 1992 letter from the Social Security Administration shows 
that the Veteran applied for benefits.   Records from the Social 
Security Administration have not been associated with the claims 
folder.  VA will make attempts to obtain records in the custody 
of a Federal department until it is determined that the records 
do not exist or that further efforts would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2010).  Accordingly, the RO should contact the 
Social Security Administration and associate the Veteran's 
records with the claims file.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran contends that his lumbar spine disability is related 
to service, specifically his fall during service.  The September 
2006 VA examiner addressed the etiology of the Veteran's current 
cervical spine and hip disabilities, but did not specifically 
address the etiology of the Veteran's lumbar spine disability.  
The examiner generally commented that the Veteran's orthopedic 
symptoms were probably worsened by chronic tension and/or 
depression.  The Board notes that the service treatment records 
shows that the Veteran was seen on numerous occasions for 
complaints related to his lumbar spine in service in conjunction 
with his service-connected thoracic spine.  On remand, the 
Veteran should be afforded an examination to determine the nature 
and etiology of his current lumbar spine disability.  

As to the hip disability, the September 2006 VA examiner noted 
that symptoms did not start until 20 to 30 years ago but that 
such symptoms were related to the back as they represented 
referred pain from the back.  He opined that it was more likely 
than not that the current hip symptoms were related to service by 
way of the back problems.  It is unclear whether the hip problems 
are secondary to the service-connected thoracic spine, or lumbar 
spine disability.  On remand, the Veteran should be afforded 
another examination addressing the etiology of any current hip 
disability. 

As to the issue of entitlement to a TDIU, the Veteran testified 
that he was going to be hospitalized for his depression following 
his hearing.  Any records of such hospitalization or any other 
outstanding treatment records should be obtained.  38 C.F.R. § 
3.159(c)(1) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Additionally, the Veteran should be afforded an examination to 
determine whether his service-connected disabilities as a whole 
render him unemployable.

Accordingly, the case is REMANDED for the following actions:

1.	Obtain and associate with the claims file 
the Veteran's Social Security 
Administration records.  If the search for 
such records has negative results, the 
claims file must be properly documented as 
to the unavailability of these records.

If VA is unable to secure these records, VA 
must notify the Veteran and (a) identify 
the specific records VA is unable to 
obtain; (b) briefly explain the efforts 
that VA made to obtain those records; (c) 
describe any further action to be taken by 
VA with respect to the claim; and (d) 
notify him that he is ultimately 
responsible for providing the evidence.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 
C.F.R. § 3.159(e)(1) (2010).

2.	With any necessary assistance from the 
Veteran, obtain any outstanding treatment 
records, to include any hospitalization 
following the October 2010 hearing.  

If VA is unable to secure these records, VA 
must notify the Veteran and (a) identify 
the specific records VA is unable to 
obtain; (b) briefly explain the efforts 
that VA made to obtain those records; (c) 
describe any further action to be taken by 
VA with respect to the claim; and (d) 
notify him that he is ultimately 
responsible for providing the evidence.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 
C.F.R. § 3.159(e)(1) (2010).

3.	Schedule the Veteran for an appropriate 
examination to determine the etiology and 
onset of his currently diagnosed lumbar 
spine disability.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should specifically state 

a.	whether there is a 50 percent 
probability or greater that the 
Veteran's current lumbar spine 
disability is etiologically related 
to his active military service.  

b.	whether there is a 50 percent 
probability or greater that the 
Veteran's current lumbar spine was 
caused by, or is aggravated by the 
Veteran's service-connected major 
depression with anxiety disorder or 
any other disability.  If any 
disability aggravates (i.e., 
permanently worsens) the lumbar spine 
disability, the examiner should 
identify the percentage of disability 
which is attributable to the 
aggravation.  

	In rendering the requested opinion, the 
examiner must specifically acknowledge and 
discuss the competent and credible lay 
evidence regarding the onset of the 
disability reported by the Veteran, as 
well any statements with regard to the 
continuity of symptoms since service.  See 
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (noting that a examination was 
found inadequate where the examiner did 
not comment on the Veteran's report of in-
service injury and relied on the lack of 
evidence in the service treatment records 
to provide a negative opinion).  

A complete rationale must be provided for 
all opinions expressed and all 
contradictory evidence must be addressed.  
If the requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
prepared must be typed.

4.	Schedule the Veteran for an appropriate 
examination to determine the etiology and 
onset of his currently diagnosed bilateral 
hip disability.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should specifically state 

a. whether there is a 50 percent 
probability or greater that the 
Veteran's current bilateral hip 
disability is etiologically related 
to his active military service.  

b. whether there is a 50 percent 
probability or greater that the 
Veteran's current hip disability was 
caused by, or is aggravated by the 
Veteran's service-connected thoracic 
spine disability or lumbar spine 
disability.  The examiner should 
specify which spine disability 
affects the hip.  If either the 
lumbar spine or thoracic spine 
disability aggravates (i.e., 
permanently worsens) the hip 
disability, the examiner should 
identify the percentage of disability 
which is attributable to the 
aggravation.  

A complete rationale must be provided for 
all opinions expressed, and all 
contradictory evidence must be addressed.   
If the requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
prepared must be typed.

5.	Schedule the Veteran for an appropriate 
examination to determine whether his 
service-connected disabilities as a whole 
render him unemployable.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, there is a 50 percent 
probability or greater that his service-
connected disabilities, either alone or in 
the aggregate render him incapable of 
maintaining substantially (more than 
marginal) employment consistent with his 
education and employment background.

6.	 Notify the Veteran that it is his 
responsibility to report for the scheduled 
VA examinations, and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
scheduled examinations, documentation must 
be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

7.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claims. If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


